Citation Nr: 0123986	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  93-20 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a blast 
injury to the left ear.  


REPRESENTATION

Appellant represented by:	Jeffrey Wood, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant, appellant's spouse, and appellant's daughter


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1941 to October 
1945.

This case was originally before the Board of Veterans' 
Appeals (Board) on appeal of a March 1993 rating decision 
from the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which determined that new 
and material evidence had not been presented to reopen a 
claim of entitlement to service connection for residuals of a 
blast injury to the left ear.  

In a May 1996 decision, the Board also determined that new 
and material evidence had not been presented to reopen a 
claim of entitlement to service connection for residuals of a 
blast injury to the left ear.  The veteran then appealed that 
determination to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court).  In a May 1997 
decision, the Court affirmed the Board's May 1996 opinion.  
The veteran subsequently appealed the Court's decision to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  In a May 1998 decision, the Federal 
Circuit vacated the Court's May 1997 decision and remanded 
the case to the Court for further action.  In a September 
1998 decision, the Court then found that new and material 
evidence had been received to reopen the veteran's claim.  
The Court vacated the Board's May 1996 decision and remanded 
the matter to the Board for proceedings consistent with the 
Court's decision.  Although the veteran then appealed the 
Court's September 1998 decision to the Federal Circuit, in a 
November 1999 decision the Federal Circuit dismissed his 
appeal for lack of jurisdiction.  Accordingly, the issue of 
entitlement to service connection for residuals of a blast 
injury to the left ear is now again before the Board for 
appellate review.  

The record shows that a Board hearing was conducted in 
Washington, D.C. in February 1999.  Due to the death of that 
presiding Board Member, the veteran was afforded the 
opportunity to appear at another Board hearing.  A second 
Board hearing was subsequently conducted at the RO in June 
2001 before the undersigned.  Although the veteran's 
representative was not present for that hearing, the veteran 
elected to proceed with the hearing without his 
representative in attendance. 


FINDING OF FACT

The veteran suffers from residuals of a blast injury to the 
left ear, including a ruptured left eardrum, as a result of a 
blast injury to the left ear during his military service.  


CONCLUSION OF LAW

Residuals of a blast injury to the left ear, including a 
ruptured left eardrum, were incurred in the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has also issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes 
private medical statements as well as VA and private 
treatment records.  Sworn testimony has been offered by the 
veteran, as well as family members, at two Board hearings.  
Additional evidence was submitted at those hearings in 
support of the veteran's claim.  Significantly, no additional 
evidence has been identified by the veteran as relevant to 
the issue on appeal.  The Board therefore finds that the 
record as it stands is adequate to allow for equitable review 
of the veteran's appeal.

Furthermore, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service connection.  
The discussions in the rating decision and statement of the 
case have informed the veteran and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Additionally, the RO notified the 
veteran of the enactment of the VCAA and resulting change in 
the law in a March 2001 letter.  The RO informed the veteran 
of VA's duty to assist and of what evidence was needed to 
establish entitlement to the benefit sought.  The veteran was 
also notified of the type of evidence needed from him and 
where to send such evidence.  In response, the veteran 
submitted private treatment records dated in 1994 and 1995 
along with a waiver of RO consideration.  Furthermore, as 
noted earlier, the veteran was afforded two Board hearings.  
The Board therefore finds that the notice requirements of the 
new law have been met.  

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Factual Background

Service personnel records reflect the veteran served in 
several campaigns during World War II, including Ardennes, 
Rhineland, Central Europe, Normandy, and Northern France.  
His Enlisted Record and Report of Separation lists his 
military occupational specialty as an auto mechanic.  Other 
records indicate that he served with an engineer battalion.  
Service medical records show that the veteran was treated for 
cerumen in the left ear with irrigation in March 1944.  In 
the space for reporting ear, nose and throat abnormalities on 
his October 1945 separation examination report, it was noted 
that the veteran had a history of a concussion while 
stationed in Belgium in 1944.  On examination, hearing 
(whispered voice) was reported to be 15/15 bilaterally. 

In an October 1955 statement, the veteran indicated that a 
rifle shot went off next to the left side of his head in 
1944.  He reported experiencing a terrific pain and ringing 
in his ear.  The veteran stated that the doctor in his unit 
told him his eardrum had been perforated.  He was given drops 
to put in his ear and the ear was bandaged.  The veteran 
stated that upon separation examination he did not report any 
problems with his ear because he wanted to go home to his 
family.  

An October 1955 statement from Dr. H. H., a private 
physician, reflects that the veteran was treated in September 
of that year for drainage from the left ear of three days 
duration.  Dr. H. noted the veteran attributed the drainage 
to a busted eardrum received during World War II.  
Examination showed an acute infection with pulsating 
discharge coming through an old perforation, marginal, 
located in the lower part of the left eardrum.  It was also 
noted that hearing was impaired.  The physician stated that 
the old perforation was still present with a slight amount of 
granulation tissue.  

A November 1955 statement from Dr. F. R., a private 
physician, indicates that the veteran was suffering from 
chronic infections of the left ear secondary to a ruptured 
eardrum.  The physician also stated the ruptured eardrum was 
the result of a concussion during service according to the 
veteran's statements.  

An October 1955 affidavit from J. C., a service comrade, 
indicates that he recalled the veteran having trouble with 
his ear during service in France.  He also recalled the 
veteran seeking treatment from a medic for his left ear.  He 
stated that the veteran told him that the doctor said he had 
punctured his eardrum.  He also stated that he and the 
veteran bunked together and he helped the veteran put drops 
in his ear and bathe the ear.

In December 1955, the veteran submitted a picture of himself 
and other servicemen while stationed in Belgium.  The picture 
shows the veteran with what appears to be a white bandage on 
his left ear.  

An April 1956 statement from H. S. indicates that he had 
known the veteran since 1947.  He stated that the veteran 
always had cotton in his left ear and when asked about it, 
the veteran stated that his eardrum was broken during 
service.  He also noted the veteran still complained about 
his left ear.  

In April 1956, a statement from F. B. indicates that he had 
worked with the veteran from 1947 to 1949 during which time 
the veteran wore cotton in his ear and reported that he had 
injured his ear during service.  F. B. stated that he dropped 
the veteran off at a doctor's office on the way home from 
work on one occasion.  

L. M. indicated in an April 1956 affidavit that she had known 
the veteran for twenty-eight years and went to high school 
with him.  She stated that shortly after his discharge from 
service, she noticed the veteran complained of pain and 
hearing difficulty in his left ear.  When she questioned him 
about it, he stated that he had suffered damage to his ear 
during service.  She noted that the veteran almost always 
wore cotton in his ear and medicated it for many years after 
his discharge.  

A March 1986 VA treatment record reflects that the veteran 
had a left eardrum puncture with chronic drainage and 
decreased hearing on the left side.  A diagnosis of chronic 
otitis with perforation was noted.  Additional VA treatment 
records dated in 1986 reflect notations of status post blast 
injury during 1944 with decreased hearing, chronic left 
tympanic membrane perforation, intermittent drainage, and 
maximal conductive hearing loss.  In June 1986, the veteran 
underwent a left radical mastoidectomy.  A diagnosis of left 
ear cholesteatoma was also noted.  An August 1994 VA 
audiological evaluation indicates profound sensorineural 
hearing loss in the left ear.  

An October 1994 statement from the veteran's spouse indicates 
that during service, the veteran's left ear was treated in 
the back of a medic truck by a medic wearing a Red Cross 
armband.  In a January 1995 statement, the veteran's spouse 
reported that he had difficulty with dizziness, memory, and 
walking.  

Private treatment records dated in 1994 and 1995 reflect 
indications of questionable metal in the head.  A magnetic 
resonance imaging report dated in December 1994 notes a tiny 
metallic focus seen on skull films.  A skull series indicated 
a tiny metallic focus overlying the left frontal region of 
the calvarium.  Additional private treatment records dated in 
1995 reflect that the veteran underwent placement of a 
cerebrospinal fluid shunt.

At his September 1995 Board hearing, the veteran testified 
that he served as a combat engineer during World War II.  He 
stated that he recalled a rifle going off near the side of 
his head and a terrific pain in his ear.  The veteran stated 
he had buzzing in his head after the explosion.  He was 
treated in the back of a medic truck and his ear was stuffed.  
The veteran also stated that he was told that he had wax in 
his ear.  He reported being given drops to put in his ear 
three times a day.  The veteran stated he continued to 
receive treatment for his ear while stationed in Belgium.  He 
indicated that he received treatment for his ear following 
service.  At some point, he began self-treating his ear with 
peroxide.  The veteran's spouse testified that the veteran 
now had a pump in his head for drainage because the explosion 
scattered fragments into his brain.  She also testified that 
she and the veteran were married in 1942 and when the veteran 
came home from World War II he had an ear condition.  

A March 2001 statement from the veteran's spouse indicates 
that shrapnel fragments were found inside the veteran's head.  

At his June 2001 Board hearing, the veteran reiterated that 
he suffered a blast injury to his left ear during service in 
a combat situation.  He also testified that his private 
physicians believed the metallic body in his head came from 
the explosion in service.  The veteran's spouse and daughter 
testified that he had been diagnosed with hydrocephalus, 
which they believed to be due to the fragments in his skull.  

Analysis

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

When all evidence is assembled, the Secretary is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. 
§ 5107(b).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such service, notwithstanding 
the fact that there is no official record of such incurrence 
or aggravation in such service, and to that end, shall 
resolve every reasonable doubt in favor of the veteran.  
Service connection of such injury may be rebutted by clear 
and convincing evidence to the contrary.  See 38 U.S.C.A. 
§ 1154(b).  Participation in combat is a determination that 
is to be made on a case-by-case basis and requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999).

The record demonstrates that the veteran participated in 
numerous campaigns during his military service, including 
Normandy, Central Europe, and Northern France.  The claims 
file includes several statement from the veteran, history 
relayed to medical care personnel by the veteran and sworn 
testimony which suggests that the injury occurred during a 
combat situation.  Other statements do not reference a combat 
situation, and the Board notes that according to service 
records the veteran served with an engineer battalion as an 
auto mechanic.  

However, in the present case the Board does not believe it 
critical to determine whether the claimed injury was suffered 
during combat.  The veteran's service medical records do 
reference a concussion injury and the records includes 
statements from at least one fellow serviceman corroborating 
the veteran's assertion that he suffered ear problems during 
service which were reportedly attributed to a punctured 
eardrum by service medical personnel.  Moreover, the veteran 
has testified under oath on at least two occasions that he 
suffered a blast injury to the left ear when a rifle went off 
in close proximity to that ear.  The Board notes that the 
veteran has been voicing the same essential history of this 
injury since about 1955 and his story has been consistent in 
most regards since that time.  The Board therefore finds the 
veteran's testimony to be credible as it is supported to a 
large degree by other evidence of record.  Accordingly, the 
Board finds that regardless of whether or not the incident 
occurred during combat, the evidence sufficiently supports a 
finding that the veteran did in fact suffer a blast injury to 
the left ear during his military service. 

The record also includes a private physician statement dated 
in November 1955 to the effect that the veteran was suffering 
from chronic infections of the left ear secondary to a 
ruptured eardrum.  Additionally, an October 1955 private 
physician statement indicated that an old perforation in the 
lower part of the left eardrum was present with an acute 
infection and pulsating discharge.  Impaired hearing was also 
noted.  As the Board has determined that the veteran suffered 
a blast injury to the left ear during service (as discussed 
above), the aforementioned private medical evidence suggests 
a nexus between his ear disability and the in-service left 
ear injury.  An etiological link between the veteran's 
current left ear disability and the in-service perforation of 
his eardrum is further supported by VA treatment records 
dated in 1986 reflecting notations of status post blast 
injury with decreased hearing, chronic left tympanic membrane 
perforation, intermittent drainage, and maximal conductive 
hearing loss.  Additionally, the veteran has presented 
evidence of continual discharge from his left ear since the 
in-service injury and that he had to keep cotton in his ear 
because of that discharge.  This evidence demonstrates a 
continuity of symptomatology and the aforementioned medical 
evidence suggests that the veteran's symptoms since discharge 
are related to his present condition.  

Thus, with all reasonable doubt resolved in favor of the 
veteran, the Board concludes that entitlement to service 
connection for residuals of a blast injury to the left ear, 
to include a perforated left eardrum, is warranted.  


ORDER

Entitlement to service connection for residuals of a blast 
injury to the left ear, to include a perforated left eardrum, 
is warranted.  To this extent, the appeal is granted.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

